The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on April 27, 2022.

Claims 1-10 and 18-27 are pending. Claims 11-17 were cancelled. Claims 1-3, 6 and 18-20 are currently amended.  Claims 21-27 are newly added.

The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Stenger et al. (US 2019/0225914), hereinafter “Stenger” is withdrawn in view of Applicant’s amendment. 

The rejection of claim 17, In the alternative, and claim 20 under 35 U.S.C. 103 as being unpatentable over Stenger as applied to the above claims, and further in view of Sadlowski et al. (US 2011/0209291) is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “said (2) alkoxylated alcohol is present in an amount of from about 10 to about 30 weight percent actives based on a total weight of said composition" in claim 3, lines 4-5, and claim 6, lines 4-5, are nowhere recited in the original specification, and is considered as new matter. While the specification in Table 1, page  24, discloses alcohol ethoxylates in amounts of 15 wt%, 5 wt%, 20 wt%, and 5 wt%, respectively, by weight of the composition (see Inv. A1-A4), the recited ranges in claims 3 and 6 are not supported in the specification.  Please also note that paragraphs [0029], [0070]-[0072], [0074] and [0077] in the specification disclose the amount of the alkoxylated alcohol based on the total weight of the surfactant component, not based on the total weight of the composition.   
	Claims 4-5 and 7-8, being dependent from claim 3 or claim 6, inherit the same rejection as above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. (US 2019/0185785), hereinafter “Seiler.”
Regarding claims 1-2, Seiler teaches a washing agent formulation E1 which comprises demineralized water, total to 100 wt%, i.e., 36.12 wt% by calculation, 5 wt% C12-18 fatty alcohol 7 EO, 3.9 wt% alkylbenzene sulfonic acid, 2 wt% C12-18 soap, 14.7 wt% sodium laureth sulfate (70 wt% actives), 3 wt% sodium laureth sulfate (81 wt% actives), 4.4 wt% Glucopure WET (C8-10 methyl glucamide) (a total of 33 wt% of the above surfactant components),  2.75 wt% sodium hydroxide (50%), and 4 wt% Ammonyx CSO, i.e., C12-18 alkyldimethyl amine oxide (see Table 1, paragraph [0113]). It is construed that the alkylbenzene sulfonic acid above is present in its salt form in the washing agent formulation due to the presence of the sodium hydroxide. A more particularly preferred alkylbenzene sulfonate is sodium dodecylbenzene sulfonate (see paragraph [0046]). Seiler also teaches that the preferred alkyl ether sulfates are Na fatty alcohol ether sulfates having 12 to 18 carbon atoms and 2 EO (see paragraph [0054]). Hence, it is construed that the sodium laureth sulfate above comprises 2 EO. In the above example, the weight percentage of the sodium laureth sulfate based on the total weight of the surfactant component is (14.7 wt% + 3 wt%)/ 33 wt%  x 100 or 53.6 wt%; and the weight percentage of the alkylbenzene sulfonic acid is 3.9 wt%/33 wt% x 100  or 11.8 wt%.  Seiler, however, fails to specifically disclose a washing agent formulation, say as in Example E1, comprising a  C12-C14 dimethylamine oxide as recited in claims 1 and 2. 
Considering that Seiler teaches C12-18 alkyldimethyl amine oxide, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., C12-C14 dimethylamine oxide) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 3 and 6, Seiler teaches the features as discussed above. In particular, Seiler teaches a washing agent formulation E1 which comprises 5 wt% C12-18 fatty alcohol 7EO, 14.7 wt% sodium laureth sulfate (70 wt% actives) and 3 wt% sodium laureth sulfate (81 wt% actives) (see Table 1), wherein preferably, the Na fatty alcohol ether sulfates have 2 EO (see paragraph [0054]); and wherein the weight percentage of the sodium laureth sulfate based on the total weight of the surfactant component is (14.7 wt% + 3 wt%)/ 33 wt%  x 100, or 53.6 wt%.   In addition, Seiler teaches that the fatty alcohol ethoxylates are contained in the agent in amounts of from 0 to 25 wt%, preferably 2 to 20 wt%, more preferably 4 to 15 wt% (see paragraph [0071]).  Seiler, however, fails to specifically disclose the fatty alcohol ethoxylate in an amount of from about 10 to about 30 wt% based on the total weight of the composition as recited in claims 3 and 6.
Considering that Seiler teaches that the fatty alcohol ethoxylates are contained in the agent or composition in amounts of from 0 to 25 wt%, preferably 2 to 20 wt% as disclosed in paragraph [0071], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., from 10 wt% to 25 wt%) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claims 4, 7 and 9, Seiler teaches the features as discussed above. It is noted that the “consisting essentially of” language of the above claims does not necessarily exclude the C12-18 soap and C8-10 methyl glucamide surfactant of  Seiler because “consisting essentially of” renders the composition open to the inclusion of unspecified ingredients which do not materially affect the basic and novel characteristics of the composition, see Ex parte Davis et al. (Bd of Appeals), 80 USPQ 448. In addition, the surfactant component is only one of the ingredients of the detergent composition which uses the “comprising” transitional phrase. Hence, the “comprising” language leaves the claim open for the inclusion of unspecified ingredients, like “a second surfactant component comprising C12-18 soap and C8-10 methyl glucamide surfactant” even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Please also note that component C, i.e., the alkyl dialkylamine oxide, which is a surfactant, is recited as another ingredient of the detergent composition and is not included in the surfactant component A. Hence, the claim is open to the inclusion of other surfactants other than those recited in component A.
	Regarding claims 5, 8 and 10, Seiler teaches the features as discussed above. Seiler, however, fails to specifically disclose the surfactant component consisting of the alky ether sulfate, the alkoxylated alcohol and the linear alkylbenzene sulfonate. 
It is noted that the present claim 1, to which claims 5, 8 and 10 are ultimately dependent upon,  uses the “comprising” transitional phrase, i.e., “A detergent composition comprising: A. a surfactant component ... comprising....” (see claim 1, lines 1-3. While each of claims 5, 8 and 10 narrows the surfactant component to “consisting of” language,  the surfactant component is only one of the ingredients of the detergent composition which uses the “comprising” transitional phrase. As stated above, the “comprising” language leaves the claim open for the inclusion of unspecified ingredients, like “a second surfactant component comprising C12-18 soap and C8-10 methyl glucamide surfactant” even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Please also note that component C, i.e., the alkyl dialkylamine oxide, which is a surfactant, is recited as another ingredient of the detergent composition and is not included in the surfactant component A. Hence, the claim is open to the inclusion of other surfactants other than those recited in component A.
	Regarding claim 21, even though Seiler does not explicitly disclose the washing agent formulation having a ΔZein score of less than -0.37, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent composition of Seiler to exhibit a property within those recited because similar formulations comprising similar ingredients having overlapping weight percentages have been utilized, hence, would behave similarly. 
	Regarding claims 22-24,  Seiler teaches the features as discussed above. In addition, Seiler teaches liquid washing agents containing a surfactant mixture, the surfactant mixture containing, based on the total weight of the washing agent of from 0.1 wt. % to 30 wt. %, preferably 0.1 to 10 wt. %, of at least one amine oxide (see paragraphs [0005]-[0006]), in particular, C12-C18 alkyl dimethyl amine oxide (see paragraph [0018]). Seiler also teaches that the fatty alcohol ethoxylates are contained in the agent in amounts of from 0 to 25 wt%, preferably 2 to 20 wt%, more preferably 4 to 15 wt% (see paragraph [0071]). Seiler, however, fails to specifically disclose C12-C14 dimethylamine oxide in an amount of about 5 wt% based on the total weight of the detergent composition as recited in claims 22 and 24; and  the fatty alcohol ethoxylate in an amount of from about 5 to about 20 wt% based on the total weight of the composition as recited in claim 23.
Considering that Seiler teaches from 0.1 wt. % to 30 wt. % C12-C18 alkyl dimethyl amine oxide and from 0 to 25 wt% fatty alcohol ethoxylates, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claims 18-19, Seiler teaches the features as discussed above. In addition, Seiler teaches that the washing agents, in particular low-water to water-free liquid washing agents, can be filled into a water-soluble wrapping and thus be a component of a water-soluble packaging; and if the washing agent is packaged in a water-soluble wrapping, it is preferable for the water content to be less than 20 wt. % based on the total washing agent (see paragraph [0093]). Seiler also teaches that preferred liquid washing agents contain, based on the weight thereof, 5 to 65 wt. %, preferably 10 to 60 wt. %, particularly preferably 25 to 55 wt. %, and in particular 30 to 50 wt. % water (see paragraph [0091]). Seiler, however, fails to disclose as  washing agent formulation, say as in Example E1, comprising  a  C12-C14 dimethylamine oxide as recited in claims 18 and 19; and water in an amount of less than 20 wt%, for example 10 wt% as recited in claim 18. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to package the washing agent  into a water-soluble wrapping, i.e., water-soluble pouch, because Seiler specifically desires low-water containing liquid washing agent to be packaged in a water-soluble packaging for the known use of ease of dispensing the washing agent. Regarding the C12-C14 alkyldimethyl amine oxide, and the amount of the water, considering that Seiler teaches C12-C18 alkyl dimethyl amine oxide, and 5 to 65 wt% water, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claims 20 and 25, Seiler teaches the features as discussed in claims 18 and 19 above. As stated above, Seiler teaches a washing agent formulation E1 which comprises demineralized water, total to 100 wt%, i.e., 36.12 wt% by calculation, 5 wt% C12-18 fatty alcohol 7 EO, 3.9 wt% alkylbenzene sulfonic acid, 2 wt% C12-18 soap, 14.7 wt% sodium laureth sulfate (70 wt% actives), 3 wt% sodium laureth sulfate (81 wt% actives), 4.4 wt% Glucopure WET (C8-10 methyl glucamide) (a total of 33 wt% of the above surfactant components),  2.75 wt% sodium hydroxide (50%), and 4 wt% Ammonyx CSO, i.e., C12-18 alkyldimethyl amine oxide (see Table 1, wherein preferably, the Na fatty alcohol ether sulfates have 2 EO (see paragraph [0054]); and wherein the weight percentage of the sodium laureth sulfate based on the total weight of the surfactant component is (14.7 wt% + 3 wt%)/ 33 wt%  x 100, or 53.6 wt%, the weight percentage of the alkylbenzene sulfonic acid is 3.9 wt%/33 wt% x 100  or 11.8 wt%, and the weight percentage of the C12-18 fatty alcohol 7EO is 5/33wt% x 100 or 15.2 wt%.  Seiler also teaches amine oxide, in particular, C12-C18 alkyl dimethyl amine oxide (see paragraph [0018]), in an amount of from 0.1 wt. % to 30 wt. %, preferably 0.1 to 10 wt. %, based on the total weight of the washing agent (see paragraphs [0005]-[0006]). Seiler also teaches that preferred liquid washing agents contain, based on the weight thereof, 5 to 65 wt. %, preferably 10 to 60 wt. %, particularly preferably 25 to 55 wt. %, and in particular 30 to 50 wt. % water (see paragraph [0091]). Seiler, however, fails to disclose a detergent composition wherein the surfactant component consists of the sodium C10-18 alcohol ethoxylate sulfate, C10-C18 alcohol ethoxylate and the alkali metal salt of the alkyl benzene sulfonic acid, wherein the C12-C14 dimethylamine oxide is present in an amount of about 5 wt% based on the total weight of the detergent composition, the water is present in a total amount of from about 25 to about 30 wt% based on the total weight of the detergent composition as recited in claim 20, and wherein the detergent composition has a  ΔZein score of less than -0.37 as recited in claims 20 and 25. 
Even though Seiler does not explicitly disclose the washing agent formulation having a ΔZein score of less than -0.37, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent composition of Seiler to exhibit a property within those recited because similar formulations comprising similar ingredients having overlapping weight percentages have been utilized, hence, would behave similarly. 
 In addition, with respect to the surfactant component consisting of the alcohol ethoxylate sulfate, alcohol ethoxylate and alkyl benzenesulfonate in claim 20, it is noted that the present claim 18, to which this claim is dependent upon, uses “comprises” transitional phrase, i.e., “. . . detergent composition comprises: A. a surfactant component  . . . comprising . . . ” (see claim 18, lines 3-6). While claim 20 narrows the surfactant component to “consists of” language,  the surfactant component is only one of the ingredients of the detergent composition which uses the “comprising” transitional phrase. As stated above, the “comprising” language leaves the claim open for the inclusion of unspecified ingredients, like “a second surfactant component comprising C12-18 soap and C8-10 methyl glucamide surfactant” even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Please also note that component C, i.e., the alkyl dialkylamine oxide, which is a surfactant, is recited as another ingredient of the detergent composition and is not included in the surfactant component A. Hence, the claim is open to the inclusion of other surfactants other than those recited in component A.
Regarding the amounts of the alkyl dimethyl amine oxide and water, considering that Seiler teaches from 0.1 wt. % to 30 wt. % C12-C18 alkyl dimethyl amine oxide based on the total weight of the washing agent or composition, and 5 to 65 wt% water, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 26 and 27, Seiler teaches the features as discussed above. In addition, Seiler teaches liquid washing agents containing a surfactant mixture, the surfactant mixture containing, based on the total weight of the washing agent of from 0.1 wt. % to 30 wt. %, preferably 0.1 to 10 wt. %, of at least one amine oxide (see paragraphs [0005]-[0006]), in particular, C12-C18 alkyl dimethyl amine oxide (see paragraph [0018]). Seiler, however, fails to specifically disclose C12-C14 dimethylamine oxide in an amount of about 5 wt% based on the total weight of the detergent composition as recited in claims 26 and 27. 
Considering that Seiler teaches from 0.1 wt. % to 30 wt. % C12-C18 alkyl dimethyl amine oxide based on the total weight of the washing agent or composition, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 1-10 and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vockenroth et al. (US 2016/0186095), hereinafter “Vockenroth.” 
Regarding claims 1-10 and 21-24, Vockenroth teaches a liquid detergent containing a surfactant mixture, wherein the surfactant mixture comprises: 5% by weight to 20% by weight of amine oxide, 10% by weight to 60% by weight of alkylbenzene sulfonate, 12.5% by weight to 70% by weight of alkyl ether sulfate, and 10% by weight to 60% by weight of fatty alcohol alkoxylate (see paragraph [0007]; see also paragraphs [0008], [0010]-[0014]). The amount of the surfactant mixture based on the weight of the detergent is 2 to 30% by weight, preferably 5 to 25% by weight (see paragraph [0046]).  The liquid detergents preferably contain, based on the weight thereof, 5 to 90% by weight, preferably 10 to 85% by weight, especially preferably 25 to 75% by weight, and especially 35 to 65% by weight of water  (see paragraph [0061]). In Table 1, Vockenroth teaches a liquid detergent composition B which comprises 4.5 wt% C9-13 alkyl benzenesulfonate, 4.5 wt% C12-18 FAEO (fatty alcohol ethoxylate) with 7 EO, 5.8 wt% C12-14 FAEOS (fatty alcohol ethoxylated sulfate) with 2 EO (a total of 14.8 wt% which reads on the surfactant component A which consists essentially of, or consists of the above three surfactants), 2 wt% C12-18 dimethylamine oxide, and balance to 100 wt% water, i.e., 66.65 wt% by calculation (see paragraph [0082]). In the above example, the weight percentage of the C12-14 FAEOS with 2 EO based on the total weight of the surfactant component is 5.8 wt%/14.8 wt%  x 100 or 37.2 wt%; and the weight percentage of the alkylbenzenesulfonate is 4.5 wt%/14.8 wt% x 100 or 30.4wt%.  Vockenroth, however, fails to specifically disclose a liquid detergent composition, say as in Example B, wherein the surfactant component consisting of alkyl benzenesulfonate, fatty alcohol ethoxylate and alkyl ether sulfate is present in an amount of about 20 to about 75 wt% based on the total weight of the liquid detergent composition as recited in claim 1; wherein the amine oxide is a  C12-C14 dimethylamine oxide as recited in claims 1 and 2;  wherein the alkoxylated alcohol is present in an amount of from about 10 to 30 wt% based on the weight of the composition as recited in claims 3 and 6;  wherein the detergent composition has a  ΔZein score of less than -0.37 as recited in claim 21;  wherein the C12-C14 dimethylamine oxide is present in an amount of about 5 wt% based on the total weight of the detergent composition as recited in claims 22 and 24; and wherein the alkoxylated alcohol is present in an amount of rom about 5 to about 20 wt% based on a total weight of the composition as recited in claim 23. 
Even though Vockenroth teaches a liquid detergent composition B which comprises 4.5 wt% C9-13 alkyl benzenesulfonate, 4.5 wt% C12-18 FAEO with 7 EO, 5.8 wt% C12-14 FAEOS with 2 EO (a total of 14.8 wt% surfactants) in Table 1, Vockenroth also teaches that the amount of the surfactant mixture based on the weight of the detergent is 2 to 30% by weight as disclosed in paragraph [0046]), hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., from 20 wt% to 30 wt%) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
 Regarding the C12-C14 dimethylamine oxide, considering that Vockenroth teaches C12-18 dimethylamine oxide, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., C12-C14 dimethylamine oxide) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the amount of the alkoxylated alcohol, considering that Vockenroth teaches a liquid detergent containing a surfactant mixture, wherein the surfactant mixture comprises 10% by weight to 60% by weight of fatty alcohol alkoxylate as disclosed in paragraph [0007]; and the amount of the surfactant mixture based on the weight of the detergent is 2 to 30% by weight, as disclosed in paragraph [0046], the fatty alcohol ethoxylate in the detergent is  0.10 x 2 or 0.2 wt% to 0.60 x 30 or  18 wt%, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding the C12-C14 dimethylamine oxide in an amount of about 5 wt% based on the total weight of the detergent composition, considering that Vockenroth teaches a liquid detergent containing a surfactant mixture, wherein the surfactant mixture comprises 5% by weight to 20% by weight of amine oxide as disclosed in paragraph [0007]; and the amount of the surfactant mixture based on the weight of the detergent is 2 to 30% by weight as disclosed in paragraph [0046]), the amine oxide  in the detergent is  0.05 x 2 or 0.1 wt% to 0.20 x 30 or 6 wt%, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., from about 5 wt%) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 21, even though Vockenroth does not explicitly disclose the liquid detergent composition having a ΔZein score of less than -0.37, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the liquid detergent composition of Vockenroth to exhibit a property within those recited because similar detergent compositions comprising similar ingredients having overlapping weight percentages have been utilized, hence, would behave similarly. 
Regarding claims 18-20 and 25-27, Vockenroth teaches the features as discussed above. In addition, Vockenroth teaches that the liquid detergents can be filled into a water-soluble envelope and thus be part of a water-soluble package (see paragraph [0067]; see also claim 7).  Vockenroth, however, fails to disclose a liquid detergent composition, say as in Example B, wherein the surfactant component which consists of alkyl benzenesulfonate, fatty alcohol ethoxylate and alkyl ether sulfate is present in an amount of about 20 to about 75 wt% based on the total weight of the liquid detergent composition as recited in claim 18; wherein the amine oxide is a  C12-C14 dimethylamine oxide as recited in claims 18 and 19;  wherein the fatty alcohol ethoxylate is present in an amount of from about 12 to about 50 wt% based on the weight of the surfactant component, the C12-C14 dimethylamine oxide is present in an amount of about 5 wt% based on the total weight of the detergent composition, the water is present in a total amount of from about 25 to about 30 wt% based on the total weight of the detergent composition as recited in claim 20, and wherein the detergent composition has a  ΔZein score of less than -0.37 as recited in claims 20 and 25; and wherein the C12-C14 dimethylamine oxide is present in an amount of about 5 wt% based on the total weight of the detergent composition as recited in claims 26 and 27. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to package the detergent composition  into a water-soluble envelope, i.e., water-soluble pouch, because Vockenroth specifically desires the liquid composition  to be packaged in a water-soluble packaging for the known use of ease of dispensing the detergent.
Even though Vockenroth teaches a liquid detergent composition B which comprises 4.5 wt% C9-13 alkyl benzenesulfonate, 4.5 wt% C12-18 FAEO with 7 EO, 5.8 wt% C12-14 FAEOS with 2 EO (a total of 14.8 wt% surfactants) in Table 1, Vockenroth also teaches that the amount of the surfactant mixture based on the weight of the detergent is 2 to 30% by weight as disclosed in paragraph [0046]), hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., from 20 wt% to 30 wt%) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	 Regarding the C12-C14 alkyldimethyl amine oxide, and the amount of the water, considering that Vockenroth teaches C12-18 alkyldimethyl amine oxide, and 5 to 90 wt% water, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Even though Vockenroth does not explicitly disclose the detergent composition having a ΔZein score of less than -0.37, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent composition of Vockenroth to exhibit a property within those recited because similar compositions comprising similar ingredients having overlapping weight percentages have been utilized, hence, would behave similarly. 
Regarding the amount of the alkoxylated alcohol, considering that Vockenroth teaches a liquid detergent containing a surfactant mixture, wherein the surfactant mixture comprises 10% by weight to 60% by weight of fatty alcohol alkoxylate as disclosed in paragraph [0007]; and the amount of the surfactant mixture based on the weight of the detergent is 2 to 30% by weight, as disclosed in paragraph [0046], the fatty alcohol ethoxylate in the detergent is  0.10 x 2 or 0.2 wt% to 0.60 x 30 or  18 wt%, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., from 10-18 wt%) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding the C12-C14 dimethylamine oxide in an amount of about 5 wt% based on the total weight of the detergent composition as recited in claims 20, 26 and 27, considering that Vockenroth teaches a liquid detergent containing a surfactant mixture, wherein the surfactant mixture comprises 5% by weight to 20% by weight of amine oxide as disclosed in paragraph [0007]; and the amount of the surfactant mixture based on the weight of the detergent is 2 to 30% by weight as disclosed in paragraph [0046]), the amine oxide  in the detergent is  0.05 x 2 or 0.1 wt% to 0.20 x 30 or 6 wt%, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., from about 5 wt%) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Response to Amendment
The declaration under 37 CFR 1.132 filed on April 27, 2022  is insufficient to overcome the rejection of claims 1-10 and 18-27 based upon Seiler or Vockenroth as set forth above because the showing has not been compared with the above closest prior art. The declaration, which referred to the Examples in the specification compared the Inventive Compositions to compositions whose weight percentages of the alkyl ether sulfate is lower, i.e., 13%, based on the weight of the surfactant component and in one comparison, the weight percentage of the alkylbenzene sulfonate is higher, i.e., 75 wt% based on the weight of the surfactant component, as seen in Table 1, page 24,  which is not the case in the above prior art. In Seiler, at least in Example E1, as discussed above, the sodium laureth sulfate based on the total weight of the surfactant component is (14.7 wt% + 3 wt%)/ 33 wt%  x 100 or 53.6 wt%, which is within the range of the present claims. In Vockenroth, the  liquid detergent composition B  comprises C12-14 FAEOS with 2 EO whose weight percentage based on the total weight of the surfactant component is 5.8 wt%/14.8 wt%  x 100 or 37.2 wt%, which is also within the range of the present claims. As already discussed above, each of Seiler and Vockenroth teaches detergent compositions comprising alkyl ether sulfate, alkoxylated alcohol, alkylbenzene sulfonate, alkyl dimethylamine oxide and water, whose proportions overlap those recited, hence would exhibit similar skin mildness.  

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 18-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                      /LORNA M DOUYON/                                                                                      Primary Examiner, Art Unit 1761